Case 1:21-mj-00121-N Document 1-1 Filed 07/29/21 Page 1 of 5   PageID #: 2
 Case 1:21-mj-00121-N Document 1-1 Filed 07/29/21 Page 2 of 5                          PageID #: 3




       4.      The statements contained in this affidavit are based in part on:

               a.      Information provided by FBI Special Agents;

               b.      Written reports about this and other investigations that I have received,

                       directly or indirectly, from other law enforcement agents;

               c.      My training and experience as a Special Agent with the FBI.

       5.      Because this affidavit is being submitted for the limited purpose of securing

authorization for the requested arrest warrant, I have not included each and every fact known to

me concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish the necessary foundation for the requested warrant.

                                    RELEVANT STATUTES

       6.           18 U.S.C. 2252A(a)(2) prohibits knowingly receiving or distributing any child

pornography using any means or facility of interstate or foreign commerce or that has been

mailed, or has been shipped or transported in or affecting interstate or foreign commerce by any

means, including by computer.

                                          DEFINITIONS

       7.      The following definitions apply to this Affidavit and attachments hereto:

               a.      ""Chat" refers to any kind of communication over the Internet that offers a

                       real-time transmission of text messages from sender to receiver.          Chat

                       messages are generally short in order to enable other participants to

                       respond quickly and in a format that resembles an oral conversation. This

                       feature    distinguishes    chatting    from    other      text-based    online

                       communications such as Internet forums and email.


                                                  2
 Case 1:21-mj-00121-N Document 1-1 Filed 07/29/21 Page 3 of 5                               PageID #: 4




                 b.      "Minor"      means any person     under the age of eighteen    years.    See 18

                         U.S.C. § 2256(1).

               BACKGROUND OF THE INVESTIGATION                     AND PROBABLE CAUSE

        8.       An FBI OCE in the FBI's Atlanta Field Office was in communication            on the KiK

application from November 2019 until September 2020 with an individual using the usemame of

"jdashI963".     Using KiK direct messaging chats the individual with the usemame "jdashI963"

sent the Atlanta OCE a total of 25 videos and 13 still images of Child Sexual Assault Material

(CSAM).      Below are descriptions    of three of the videos.


        Video I: Described as IMG_1485.mp4,          a 1 minute and 44 second video depicts a nude

        prepubescent    female kneeling between the knees of a nude adult male with an erect penis.

        The prepubescent    female begins to perform oral sex on the adult male by inserting the

        erect penis in her mouth while manually stimulating       the man's penis with one or both

        hands. This continues through the entirety until it appears the male ejaculates directly

        into the prepubescent   females mouth at which point the video ends.

        Video 2: Described as IMG_0929.mp4,           a 31 second video depicts a nude prepubescent

        female laying on her back on what appears to be a couch or bed covered in blankets.            A

        nude male is on his knees and is engaged in vaginal intercourse with the prepubescent

        female through the entirety of the video.

        Video 3: Described as IMG_1051.mp4,           a one minute and 47 second video depicts a nude

        prepubescent    female laying on her back in what appears to be a bed. In addition to the

        prepubescent    female, there are three males shown from the belly down. Male 1 is

        completely nude and is engaged in vaginal intercourse       with the prepubescent    female.


                                                      3
 Case 1:21-mj-00121-N Document 1-1 Filed 07/29/21 Page 4 of 5                        PageID #: 5




       Male 2 is wearing a white T-shirt and gray underwear with his erect penis exposed

       through the opening in the underwear. Male 2 is holding the prepubescent female by the

       head and hair and is forcing his penis into the mouth of the prepubescent female, as she

       performs oral sex on him. Male 3 is wearing a black T-Shirt and is nude from the waist

       down. Male 3 is fondling the prepubescent female's breasts while masturbating. At the

       51 second point, it appears Male 1 ejaculates inside the vagina and on the body of the

       prepubescent female. At 1 minute 15 second an additional fully nude male, Male 4

       appears in the video. Male 4 is distinguishable as he is wearing a condom. Male 4

       engages in vaginal intercourse with the prepubescent female. At this point the video

       shows the prepubescent female now performing oral sex on Male 3 while Male 4 has

       vaginal intercourse with her as Male 2 is fondling the prepubescent female's breasts

       while masturbating.

       9.      The FBI submitted a subpoena to KiK requesting subscriber data for the account

')dashI963".    The response from KiK identified consistent IP addresses logging into this account

resolving to CenturyLink.

        10.     The FBI submitted a subpoena to Century Link requesting subscriber information

for IP addresses found logging into this KiK account associated with "jdashI963".    CenturyLink

provided the subscriber as James Salac, with an address of 14550 Loxley Heights Road W, Unit

D, Loxley, AL.

                                          CONCLUSION

        11.      Based on the foregoing, Affiant respectively submits there is probable cause to

believe that JAMES HERBERT SALAC, has taken substantial steps distribute child


                                                  4
     Case 1:21-mj-00121-N Document 1-1 Filed 07/29/21 Page 5 of 5                          PageID #: 6




    pornography in violation of 18 U.S.c. 22S2A(a)(2).




                                                         Michael V. Burton
                                                         Special Agent, FBI
                                                         Federal Bureau of Investigation




   THE ABOVE AGENT HAS ATTESTED
   TO THIS AFFIDAVIT PURSUANT TO
   FED. R. CRIM. P. 4.1(b)(2)(B)    THIS    __
U.S.DAY
     Magistrate       Digitally signed by U.S.
        OF JULY 2017Magistrate Judge Katherine P.
Judge Katherine          Nelson
                         Date: 2021.07.29 13:59:13
P. Nelson                -05'00'

    KATHRINE NELSON
    UNITED STATES MAGISTRATE JUDGE




                                                     5
